Continuation Sheet
	The Supplemental After Final amendment filed 08 March 2022 has been received and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2, 10, 17-18 and 20 have been canceled. Claim 10 was canceled in eh instant filing.
2. No new Claims have been added.
3. Claims 11 and 12 have been amended. The claim dependencies of claims 11 and 12 have been changed from claim 10 to claim 1 since claim 10 has been canceled.
4. The statements and remarks made in the Amendment After Final Rejection filed December 15, 2021 is incorporated by reference.
Claims 1, 3-9, 11-16 and 19 are pending.
Box 12:
	Applicant has traversed the rejection of the pending claims  over Li in view of Liming arguing that during their research to manufacture D-allulose crystals via an efficient process, the inventors discovered that during the usual process of preparation of D-allulose syrup, of the mother solution or even during crystallization, D-allulose dimers are formed. This impurity, which is not detectable by HPLC used to check purity of D-allulose, is detectable by gas chromatography. Unlike other impurities like glucose or fructose, the dimer has very strong anti-crystallization effect and is responsible for crystallization problems leading to poor crystal yields. For this reason, a process was developed for making d-allulose crystals in which the d-allulose syrup or stock solution to be crystallized has a reduced content of these impurities. 

	Regarding the rejection of claims 15-16 and 19 over Li in view of Liming and further in view of Torres applicant has maintained the arguments as above. In addition, applicant has argued that the crystals described in Lee have a very fine size and are difficult to separate from crystallization mother liquors during centrifugation. Comparative example 3 in the specification demonstrates that by lowering the concentration temperature lower than that of Lee the applicant did not succeed in obtaining the crystals of the invention having a content of 0.7% D-allulose dimers. Moreover, the crystals were elongated in shape. Therefore, the crystals are new. The shape and size of the crystals obtained in the claimed process are able to promote the flow of crystals. Yield is also excellent. These advantages could not be deduced from the prior art. None of the documents describes a nanofiltration step in order to decrease the content of D-allulose dimers. Torres does not remedy the deficiency of Li and Liming. For these reasons, withdrawal of the rejection is requested (pages 6-11 of Remarks).

Lee teaches steps 1, 4 and 5 in amended claim 1 for producing D-allulose crystals except the use of a nanofiltration step after providing a composition rich in D-allulose, the use of a membrane having a cut-off threshold less than 300Da and the step of recovering the nanofiltration permeate as in amended claim 1. One of ordinary skill in the art knows that in any process of producing compounds, impurities will be present and have to be removed, even if the identity of the impurity is not known. One of ordinary skill in the art also knows that after obtaining the desired product (D-allulose crystals in the instant case) its purity needs to be checked and that GC is one of the techniques that is commonly used. Torres (Bio) also suggests this. 
Liming teaches the separation of several sugars in a mixture via the use of nanofiltration. Liming may not have expressly suggested the separation of D-allulose dimers from D-allulose crystals. Even though Liming discloses monosaccharides, there is no express teaching that dimers cannot be separated. According to Liming the molecular weight cut-off is in the range of 100 Da-1000Da. The examples demonstrate the use filtration membranes having different molecular weight cut-off limits. Liming has also shown via examples separation of various combinations of carbohydrates having different molecular weights. In view of this teaching, one of ordinary skill in the art will be able to select a suitable cut-off threshold for use in the nanofiltration step to separate all impurities from D-allulose even if the identity of the impurity is known to be the dimer, or not known. The suggestion to use filtration membranes having different molecular weight cut-off tells the artisan that the membrane can be changed to make sure that all impurities are removed to get a solution very rich in D-allulose to be crystallized. The artisan will also find it obvious to include the nanofiltration step and the step of recovering 
There is also a reasonable expectation of success in detecting impurities using GC and comparing it to the GC of an authentic sample of D-allulose. Even if the identity of the impurity is not known, the presence of additional peaks in the GC in addition to that of D-allulose tells the artisan that impurities are present and its percentage. This information can be used to repeat the nanofiltration process to further enrich the D-allulose and reduce the impurity content. This can be done for reducing the content of any impurity including D-allulose dimer as the impurity. The stock solution, after reducing the content of the impurities, when crystallized should give a higher yield of D-allulose crystals. All of this is suggested by the prior art. 
The size and shape of the crystals is not given patentable weight as long as the process steps of the prior art lead to the pure D-allulose in high yield. There is suggestion in the prior art to adjust the crystallization time and cooling and check periodically for the crystal size for the purpose of good flowability. The combined teachings of Li and Liming do suggest the claimed process. Torres teaches the use of GC for identification of a variety of compounds including mixtures. This tells the artisan that there is reasonable expectation of success in detecting any impurity including D-alluose dimer if suspected, using GC. Therefore, Torres does render 
Therefore, the combined teachings of the prior art render claims 1, 3-9, 11-16 and 19 obvious. The rejections under 35 USC 103 are maintained.

Regarding the double patenting rejection(s) of record applicant has requested that they be held in abeyance until allowable subject matter is indicated. The filing of a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s/patents claims is necessary. Since neither has been made of record, the rejections are being maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623